Jackson, Chief Justice.
John W. Hooper brought suit against Henry C. Dunlap on an account. The main question at issue seems to have been to whom was the credit for these goods given? They were bought for the father of defendant and his family, and as alleged by plaintiff, at the special instance and request of the defendant, who directed them charged to him, which was done. On the other hand the defendant, whilst admitting that he had authorized certain goods to be so bought and charged, denied that he had authorized these to be^charged to him. •
Under charge of the court, the jury found for the plaintiff, and defendant excepted to the refusal of a new trial on various grounds alleged in the motion therefor.
Those grounds of error insisted on by the plaintiff in' error here, will be considered by us seriatim.
I. The first is, that the court erred in allowing Crawford, a clerk of Hooper, to testify that Hooper told him to let Henry C. Dunlap have the groceries, it not being in the presence of Dunlap. This testimony was admissible. Dunlap had proposed to Crawford to open the account, and Crawford had told him he would see Hooper about it. and when he did see him, Hooper authorized-him to open it and said to him to let Dunlap have the groceries. *214Crawford swears positively that Dunlap authorized him to open the account against nim ; and even if the part objected to had been rejected, it would not have helped the defendant — its going to the jury did him.no harm.
2. The next objection to the testimony is to the books.' The court certifies that they were admitted to show to whom the credit was given when the goods were bought, by showing to whom charged at that time. Day-book and ledger were both admitted, and both showed that the goods were charged to Henry C. Dunlap. We think, with the presiding judge, that both were admissible for that purpose. Indeed the day-book was admissible to show the correctness of part of the account, the foundation b£ing laid that it was the book of original entries, and that plaintiff kept correct books. Some of the entries were made and the goods sold by the plaintiff, and as to them it was admissible to introduce the books. It makes no difference who proved that they were the books of orig- . inal entries, the clerk or his employer. Nor does it matter that the books were first used by Fuller & Hooper, and Fuller retiring, Hooper then used them.
3. Nor do we see any error in the refusal to charge as requested, and the charge as given. It was for Henry C. Dunlap, after he opened the account, to have, it stopped by notice to Hooper, if he did not mean to be longer responsible, and not for Hooper to refuse to let the account go on as it began without additional authority from Dunlap. And such is the point of difference between the charge as given and as refused.
The evidence is sufficient to support the verdict, the case was fairly submitted on the main controlling question, and in such cases this court does not interfere.
. Judgment affirmed.